
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


EMPLOYMENT AGREEMENT


        THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") dated as of
September 1, 2004, is by and between Isolagen, Inc., a Delaware corporation
(together with its subsidiaries, the "Company" or "Isolagen"), and Robert
Bitterman, an individual residing in Radnor Township, Pennsylvania (the
"Executive").

W I T N E S S E T H:

        WHEREAS, the Executive desires to serve the Company as its President and
Chief Executive Officer; and

        WHEREAS, the Company desires to employ Executive as its President and
Chief Executive Officer;

        NOW THEREFORE in consideration of the mutual benefits to be derived from
this Agreement, the Company and the Executive hereby agree as follows:

1.     Term of Employment; Office and Duties.

        (a)   Commencing on September 1, 2004 (the "Employment Date"), and for
an initial term ending December 31, 2007, the Company shall employ the Executive
as a senior executive of the Company with the title of President and Chief
Executive Officer, with the duties and responsibilities prescribed for such
offices in the Bylaws of the Company and such additional duties and
responsibilities consistent with such positions as may from time to time be
assigned to the Executive by the Board of Directors. Specifically included in
the Executive's responsibilities shall be the identification, recruitment and
retention of the members of the senior management team of the Company, with the
advice and consent of the Board of Directors. Executive agrees to perform such
duties and discharge such responsibilities in accordance with the terms of this
Agreement. This Agreement shall be renewed for an additional one (1) year term,
by the mutual written agreement of the Executive and the Company at least thirty
(30) days prior to its expiration.

        (b)   The Executive shall devote substantially all of his working time
to the business and affairs of the Company other than during vacations of four
weeks per year and periods of illness or incapacity; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting time
required: (i) for serving as a director or officer of any organization or entity
not in a competing business with the Company, and any other businesses in which
the Company becomes involved; (ii) delivering lectures, writing articles or
books, or fulfilling speaking engagements; or (iii) engaging in charitable and
community activities provided that such activities do not interfere with the
performance of his duties hereunder.

        (c)   The Board of Directors shall appoint Executive to serve on the
Board of directors within thirty (30) days of the employment Date.

        (d)   The Company agrees that Executive may move to promptly establish
executive offices of the Company for a senior management team in the
Philadelphia, Pennsylvania, area, at a location to be approved by the Board of
Directors.

2.     Compensation and Benefits.

        For all services rendered by the Executive in any capacity during the
period of Executive's employment by the Company, including without limitation,
services as an executive officer or member

--------------------------------------------------------------------------------



of any committee of the Board of Directors or any subsidiary, affiliate or
division thereof, from and after the Effective Date, the Executive shall be
compensated as follows:

        (a)   Base Salary. The Company shall pay the Executive a fixed salary
("Base Salary") at a rate of Four Hundred Thousand Dollars ($400,000) per year.
The Board of Directors may periodically review the Executive's Base Salary and
may determine to increase (but not decrease) the Executive's salary, in
accordance with such policies as the Company may hereafter adopt from time to
time, if it deems appropriate. Base Salary will be payable in accordance with
the customary payroll practices of the Company.

        (b)   Bonus. Executive shall be entitled to a one-time bonus in the
amount of $50,000, payable to Executive within thirty (30) days of his
commencement of service as President and Chief Executive Officer. Beginning in
fiscal year 2005, Executive will also be entitled to receive an annual bonus
(the "Annual Bonus"), payable each year subsequent to the issuance of final
audited financial statements, but in no case later than 120 days after the end
of the Company's most recently completed fiscal year. The final determination on
the amount of the Annual Bonus will be made by the Compensation Committee of the
Board of Directors, based primarily on mutually agreed upon criteria,
established with respect to the ensuing fiscal year, within thirty (30) days of
the end of each fiscal year. The Compensation Committee may also consider other
more subjective factors in making its determination. The targeted amount of the
Annual Bonus shall be 50% of the Executive's base salary. The actual Annual
Bonus for any given period may be higher or lower than 50%.

        (c)   Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.

          (i)  The Executive shall be entitled to participate in such
disability, health and life insurance and other fringe benefit plans or programs
offered to all employees of the Company, as well as to the key executive
employees of Company, including a Section 401(k) and retirement plan of the
Company as may be established from time to time by the Board of Directors,
subject to the rules and regulations applicable thereto. In addition, the
Executive shall be entitled to the following benefits.

         (ii)  Contemporaneous with the execution of this Agreement, the
Executive will be granted a non-qualified stock option (the "Employment Option")
to purchase 500,000 shares of the Company's Common Stock, par value $.001 per
share (the "Common Stock") with an exercise price per share equal to the average
closing transaction price on the ten trading days preceding the grant. In the
Company's discretion, the Employment Option may be issued pursuant to the
Company's existing stock option plans or apart from those plans. The term of the
Employment Option will be for a period of five (5) years from the date of grant.
The shares eligible for purchase under the Employment Option grant vest ratably,
on a monthly basis over the three years following the Employment Date; provided,
however, that if Executive's employment with the Company is terminated
(i) without "Cause" or (ii) "For Good Reason," all unvested portions of the
Employment Option shall vest immediately upon such termination.

        (iii)  On or before September 1, 2005, the Company will grant to
Executive an additional non-qualified stock option (the "Additional Employment
Option") to purchase 166,666 shares of the Company's Common Stock with an
exercise price per share equal to the average closing transaction price on the
ten trading days preceding the grant, provided that Executive has satisfied the
conditions that will be agreed to by the Company and Executive in writing on or
before March 31, 2005. In the Company's discretion, the Additional Employment
Option may be issued pursuant to the Company's existing stock option plans or
apart from those plans. To the extent eligible and available, the Additional
Employment Option will be Incentive Stock Options. The term of the Additional
Employment Option will be for a period of five (5) years

2

--------------------------------------------------------------------------------






from the date of grant. The shares eligible for purchase under the Employment
Option grant vest ratably, on a monthly basis over the three years following the
date of grant of the Additional Employment Option; provided, however, that if
Executive's employment with the Company is terminated (i) without "Cause" or
(ii) "For Good Reason," all unvested portions of the Additional Employment
Option, once granted, shall vest immediately upon such termination.

        (iv)  The vesting of the Employment Option and the Additional Employment
Option shall accelerate and vest immediately upon a change in control of the
Company as defined in Rule 405 of the Securities Act of 1933 or upon sale of
substantially all of the assets of the Company or the merger out of existence of
the Company.

        (d)   Withholding and Employment Tax. Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an
employer/corporation to an employee.

        (e)   Disability. The Company shall provide the Executive with a policy
of disability insurance benefits of at least sixty percent (60%) of his gross
Base Salary per month. To the extent permitted by the Company's existing
disability policy, the Executive's disability policy will be a portable policy.
The Executive agrees to pay for any additional premium payments resulting from
providing a portable policy (in comparison to a group policy) and further agrees
to have the additional premium payments deducted from his pay. In the event of
the Executive's Disability (as hereinafter defined), the Executive and his
family shall continue to be covered by all of the Company's life, medical,
health and dental plans, at the Company's expense, to the extent such benefits
can be obtained at a reasonable cost, for the lesser of the term of such
Disability (as hereinafter defined) or eighteen (18) months, in accordance with
the terms of such plans.

        (f)    Death. The Company shall provide the Executive with a policy of
life insurance benefits in the amount of at least Two Million Dollars
($2,000,000). To the extent permitted by the Company's existing life insurance
policy, the Executive's life insurance policy will be a portable policy. The
Executive agrees to pay for any additional premium payments resulting from
providing a portable policy (in comparison to a group policy) and further agrees
to have the additional premium payments deducted from his pay. In the event of
the Executive's death, the Executive's family shall continue to be covered by
all of the Company's medical, health and dental plans, at the Company's expense,
to the extent such benefits can be obtained at a reasonable cost, for eighteen
(18) months following the Executive's death in accordance with the terms of such
plans.

        (g)   Vacation. Executive shall receive four (4) weeks of vacation
annually, administered in accordance with the Company's existing vacation
policy.

        (h)   Relocation. The Company shall reimburse Executive for all
reasonable costs incident to relocating Executive and Executive's family (and
their household), and provided that they are deductible by the Company against
its taxable income, if at any time during the term of employee's employment by
the Company the parties shall agree to a relocation to an area greater than
fifty miles from the Executive's current residence. These costs shall include,
but not be limited to, the costs of packing and moving the household goods, the
closing costs and realtor fees associated with the sale of the Executive's
residence in Pennsylvania, as well as unpacking of the household goods and all
closing costs on Executive's residence at the new location.

        (i)    Temporary Living. In the event of a relocation as described
above, the Company will provide up to 6 months of temporary living
accommodations for Executive and his family. These accommodations will be
appropriate to Executive's needs and the demands of the business.

        (j)    Travel. It is anticipated that Executive will be engaged in
regular travel between Philadelphia and Houston. The Company agrees to reimburse
all expenses related to such travel

3

--------------------------------------------------------------------------------






for all members of Executive's family (air travel shall be via coach class) for
up to a 6-month period from the Date of Employment.

3.     Business Expenses.

        The Company shall pay or reimburse all reasonable travel and
entertainment expenses incurred by the Executive in connection with the
performance of his duties under this Agreement, including travel between
Executive's current domicile in the Philadelphia, Pennsylvania metropolitan
area, travel to the Company's various offices and facilities in the United
States and abroad, reimbursement for attending out-of-town meetings of the Board
of Directors, and such other travel as may be required or appropriate in
Executive's discretion, consistent with duly approved Company budgets, to
fulfill the responsibilities of his office, all in accordance with such policies
and procedures as the Company may from time to time establish for senior
officers and as required to preserve any deductions for federal income taxation
purposes to which the Company may be entitled and subject to the Company's
normal requirements with respect to reporting and documentation of such
expenses. The Company shall provide the Executive with the use of a suitable
lodgings during the times he is in Houston, as well as with suitable
transportation. The Company shall pay to Executive a non-accountable automobile
allowance of one thousand dollars ($1,000) per month for all expenses incurred
by the Executive for Executive's automobile (including lease payments,
insurance, maintenance, and gasoline). The Company shall also pay or reimburse
Executive for all membership fees and dues in appropriate professional
associations and organizations utilized by Executive in the course of his
service for the Company, as well as all expenses incurred by the Executive for
Executive's cellular telephone including monthly service charges, equipment
maintenance and all other ancillary charges including, but not limited to, text
messaging, paging, and wireless communications.

4.     Termination of Employment.

        Notwithstanding any other provision of this Agreement, Executive's
employment with the Company may be terminated upon written notice to the other
party as follows:

        (a)   By the Company, in the event of the Executive's death or
Disability (as hereinafter defined) or for Cause (as hereinafter defined). For
purposes of this Agreement, "Cause" shall mean either: (i) the indictment of, or
the bringing of formal charges against Executive on charges involving criminal
fraud or embezzlement; (ii) the conviction of Executive of a crime involving an
act or acts of dishonesty, fraud or moral turpitude by the Executive, which act
or acts constitute a felony; (iii) Executive having caused the Company to
violate the Company's Bylaws; (iv) Executive having committed acts or omissions
constituting gross negligence or willful misconduct with respect to the Company
including with respect to any valid contract to which the Company is a party;
(v) Executive having committed acts or omissions constituting a material breach
of Executive's obligations under this Agreement or of Executive's duty of
loyalty or fiduciary duty to the Company or any material act of dishonesty or
fraud with respect to the Company which are not cured in a reasonable time,
which time shall be 30 days from receipt of written notice from the Company of
such material breach; or (vi) Executive having committed acts or omissions
constituting a material breach of this Agreement which are not cured in a
reasonable time, which time shall be 30 days from receipt of written notice from
the Company setting forth with specificity the particulars of any such material
breach as well as the corrective actions required. A determination that Cause
exists as defined in clauses (iv), (v), or (vi) (as to this Agreement) of the
preceding sentence shall be made by at least a majority of the members of the
Board of Directors. For purposes of this Agreement, "Disability" shall mean the
inability of Executive, in the reasonable judgment of a physician jointly
appointed by the Executive and Board of Directors, to perform, even with
reasonable accommodation, his duties of employment for the Company or any of its
subsidiaries because of any physical or mental disability or incapacity, where
such disability

4

--------------------------------------------------------------------------------



shall exist for an aggregate period of more than 120 days in any 365-day period
or for any period of 90 consecutive days. The Company shall by written notice to
the Executive specify the event relied upon for termination pursuant to this
Section 4(a), and Executive's employment hereunder shall be deemed terminated as
of the date of such notice. In the event of any termination under this
Subsection 4(a), the Company shall pay all amounts then due to the Executive
under Section 2(a) of this Agreement for any portion of the payroll period
worked but for which payment has not yet been made up to the date of
termination, and, if such termination was for Cause, the Company shall have no
further obligations to Executive under this Agreement, and any and all options
granted hereunder shall terminate according to their terms. In the event of a
termination due to Executive's Disability or death, the Company shall comply
with its obligations under Sections 2(e) and 2(f).

        (b)   By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the longer of the remaining term through December 31, 2007
or twelve months from the date of termination (the "Termination Payments"),
when, as and if such payments would have been made in the absence of Executive's
termination. The Termination Payments shall be made regardless of Executive's
subsequent re-employment as long as any new employment is not in violation of
Sections 5 or 6 of this Agreement.

        (c)   By the Executive for "Good Reason," (as the Executive shall
reasonably determine in good faith) which shall be deemed to exist: (i) if the
Company's Board of Directors or that of any successor entity of Company, fails
to appoint or reappoint the Executive or removes the Executive from the title
and/or office of President, or the title and/or office of CEO, of the Company or
from any successor entity operating the Company; (ii) if Executive is assigned
any duties materially inconsistent with the duties or responsibilities of the
President and CEO of the Company as contemplated by this Agreement or any other
action by the Company that results in a material diminution in such position,
authority, duties, or responsibilities, excluding an isolated, insubstantial,
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive (but not
excluding changes resulting from a sale of the Company, whether by merger,
tender offer or otherwise) provided that Executive shall act within 30 days of
any such diminution in the scope of his duties, responsibilities, authority or
position; (iii) if the Company shall breach or shall have continued to fail to
comply with any material provision of this Agreement after a 30-day period to
cure (if such failure is curable) following written notice to the Company of
such non-compliance; (iv) if the Board of Directors requires Executive without
his express written consent to relocate to Houston, Texas, or to any other area
outside a thirty (30) mile radius of Radnor Township, Pennsylvania, (v) upon a
change in control of the Company, or within twelve (12) months of any such
change in control (for these purposes the term "change in control" shall have
the meaning set forth in Rule 405 of the Securities Act of 1933) or within
twelve (12) months of a sale of substantially all of the assets of the Company
or the merger out of existence of the Company. In the event of any termination
for "Good Reason" under this Section 4(c), the Company shall, as liquidated
damages or severance pay, or both, pay the Termination Payments, as defined in
(b) of this Section 4, to Executive, when, as and if such payments would have
been made in the absence of Executive's termination.

        (d)   During any period in which Executive is obligated not to compete
with the Company pursuant to Section 5 hereof (unless Executive was terminated
for Cause as defined herein), Executive and his family shall continue to be
covered by the Company's life, medical, health and death plans. Such coverage
shall be at the Company's life, medical, health and death plans. Such coverage
shall be at the Company's expense to the same extent as if Executive were still
employed

5

--------------------------------------------------------------------------------






by the Company. In the event of a termination pursuant to Sections 4(b) or 4(c),
the Company shall provide to Executive the pro-rata share of his annual bonus,
to the extent one is awarded by the Compensation Committee the consideration of
which shall be taken in good faith, giving a full month's credit for any partial
month worked in that bonus year. Additionally, in the event of a termination
pursuant to Sections 4(b) or 4(c), the Company shall provide to Executive, at
the Company's expense, outplacement services of a nature customarily provided to
a senior executive. Notwithstanding the foregoing, the obligations of the
Company pursuant to this Section 4(d) shall remain in effect no longer than the
term of the Termination Payments.

5.     Non-Competition.

        During the period of Executive's employment hereunder and during the
period, if any, during which payments are required to be made to the Executive
by the Company pursuant to Sections 4(b) or 4(c), the Executive shall not,
within any state or foreign jurisdiction in which the Company or any subsidiary
of the Company is then providing services or products or marketing its services
or products (or engaged in active discussions to provide such services), or
within a fifty (50) mile radius of any such state, directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any business engaged in by the Company (unless
the Board of Directors shall have authorized such activity and the Company shall
have consented thereto in writing). The term "business engaged in by the
Company" shall mean the development and commercialization of autologous
fibroblast system technology for application in, among other therapies,
dermatology, surgical and post-traumatic scarring, skin ulcers, cosmetic
surgery, periodontal disease, reconstructive dentistry, vocal chord injuries,
urinary incontinence, and digestive and gastroenterological disorders and other
applications relating to the market for autologous fibroblast or UMC cells and
the five derivative cell lines: osteoblast, chondroblast, fibroblast, adipocyte,
and neutroectoderm. Investments in less than five percent of the outstanding
securities of any class of a corporation subject to the reporting requirements
of Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as
amended, shall not be prohibited by this Section 5. At the option of Executive,
Executive's obligations under this Section 5 arising after the termination of
Executive shall be suspended during any period in which the Company fails to pay
to him Termination Payments required to be paid to him pursuant to this
Agreement. The provisions of this Section 5 are subject to the provisions of
Section 14 of this Agreement.

6.     Inventions and Confidential Information.

        The parties hereto recognize that a major need of the Company is to
preserve its specialized knowledge, trade secrets, and confidential information.
The strength and good will of the Company is derived from the specialized
knowledge, trade secrets, and confidential information generated from experience
with the activities undertaken by the Company and its subsidiaries. The
disclosure of this information and knowledge to competitors would be beneficial
to them and detrimental to the Company, as would the disclosure of information
about the marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company's operations and the
operations of its subsidiaries, which operations extend throughout the United
States. For purposes of this Section 6, "Company" shall mean the Company and
each of its controlled subsidiaries. Therefore, subject to the

6

--------------------------------------------------------------------------------



provisions of Section 14 hereof, the Executive hereby agrees as follows,
recognizing that the Company is relying on these agreements in entering into
this Agreement:

          (i)  During the period of Executive's employment with the Company and
thereafter, the Executive will not use, disclose to others, or publish or
otherwise make available to any other party any inventions or any confidential
business information about the affairs of the Company, including but not limited
to confidential information concerning the Company's products. "Confidential
Information" shall include commercial or trade secrets about Company's products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, or financial and
business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (i) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (ii) becomes available
to Executive on a non-confidential basis from a source other than the Company or
its agents, provided that such source is not bound by a confidentiality
agreement with the Company.

         (ii)  During the period of Executive's employment with the Company and
for twelve (12) months thereafter, (a) the Executive will not directly or
indirectly through another entity induce any employee of the Company to leave
the Company's employ (unless the Board of Directors shall have authorized such
employment and the Company shall have consented thereto in writing) or in any
way interfere with the relationship between the Company and any employee thereof
or (b) tortiously interfere with the Company's business relationship with any
customer, supplier, licensee, licensor or other business relation of the
Company.

7.     Indemnification.

        The Company will indemnify (and advance the costs of defense of) and
hold harmless the Executive (and his legal representatives) to the fullest
extent permitted by the laws of the state in which the Company is incorporated,
as in effect at the time of the subject act or omission, or by the Certificate
of Incorporation and Bylaws of the Company, as in effect at such time or on the
date of the Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by him or his legal representative in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors) may be made a party by reason of his being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

8.     Litigation Expenses.

        In the event of any litigation or other proceeding between the Company
and the Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder and such litigation or proceeding results in
final judgment or order in favor of the Executive, the Company shall reimburse
the Executive for all of his reasonable costs and expenses relating to such
litigation or other proceeding, including, without limitation, his reasonable
attorney's fees and expenses.

7

--------------------------------------------------------------------------------




9.     Consolidation; Merger; Sale of Assets; Change of Control.

        Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term "Company," as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

10.   Survival of Obligations.

        Sections 4, 5, 6, 7, 8, 9, 11, 12 and 14 shall survive the termination
for any reason of this Agreement (whether such termination is by the Company, by
the Executive, upon the expiration of this Agreement or otherwise).

11.   Executive's Representations.

        The Executive hereby represents and warrants to the Company that to the
best of his knowledge: (i) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (ii) the
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms. The Executive hereby acknowledges and
represents that he has consulted with legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

12.   Company's Representations.

        The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of this Agreement
by the Executive, this Agreement shall be the valid and binding obligation of
the Company, enforceable in accordance with its terms; and (iii) the Company's
representations made by the Board of Directors and members of senior management
prior to the execution of this Agreement regarding the science, business or
fiscal propriety of the Company are accurate in all material respects.

13.   Enforcement.

        Because the Executive's services are unique and because the Executive
has access to confidential information concerning the Company, the parties
hereto agree that money damages would not be an adequate remedy for any breach
of this Agreement. Therefore, in the event of a breach of this Agreement, the
Company may, in addition to other rights and remedies existing in its favor,
apply to

8

--------------------------------------------------------------------------------




any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

14.   Severability.

        In case any one or more of the provisions or part of a provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furthermore, and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each and every state of the United States and any
foreign country set forth therein. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

15.   Entire Agreement; Amendment.

        Except as otherwise set forth in this Agreement, this Agreement contains
the entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof. This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

16.   Notices.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if physically
delivered, delivered by express mail or other expedited

9

--------------------------------------------------------------------------------



service or upon receipt if mailed, postage prepaid, via registered mail, return
receipt requested, addressed as follows:

(a)   To the Company:   (b)   To the Executive:
 
 
Isolagen Technologies, Inc.,
700 Gemini
Suite 100
Houston, TX 77058
 
 
 
Robert Bitterman
783 Woodlea Road
Rosemont, PA 19010
 
 
and to:
 
 
 
Copy to:
 
 
Dilworth Paxson, LLP
3200 Mellon Bank Center
1735 Market Street
Philadelphia, PA 19103-7595
Attn: Susan Stranahan Ciallella, Esquire
 
 
 
Robin Bond, Esq.
88 Militia Hill Drive
Wayne, PA 19087

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

17.   Assignability.

        This Agreement shall not be assignable by either party and shall be
binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and assigns of the parties. In
the event that all or substantially all of the business of the Company is sold
or transferred, then this Agreement shall be binding on the transferee of the
business of the Company whether or not the Agreement is expressly assigned to
the transferee.

18.   Governing Law.

        The Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

19.   Waiver and Further Agreement.

        Any waiver of any breach of any terms or conditions of this Agreement
shall not operate as a waiver of any other breach of such terms or conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
Each of the parties hereto agrees to execute all such further instruments and
documents and to take all such further action as the other party may reasonably
require in order to effectuate the terms and purposes of this Agreement.

20.   Headings of No Effect.

        The paragraph headings contained in this Agreement are for reference
purposes only and shall not in any way effect the meaning or interpretation of
this Agreement.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first above written.

    COMPANY:
 
 
ISOLAGEN, INC.
    
 
 
 
      By: /s/  STEVE MORRELL      

--------------------------------------------------------------------------------

Steve Morrell
Director /s/  HENRY TOH      

--------------------------------------------------------------------------------

Henry Toh
Director
    
 
 
 
      EXECUTIVE:  
    
 
 
 
      /s/  ROBERT BITTERMAN      

--------------------------------------------------------------------------------

Robert Bitterman

11

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
